       Case 1:18-cv-01566-WMR Document 137 Filed 04/24/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
JAIME H. PIZARRO et al.,                    )
                                            )
      Plaintiffs,                           )
                                            )
      v.                                    )      Case No. 1:18-cv-01566-LMM
                                            )
THE HOME DEPOT, INC., et al.,               )
                                            )
      Defendants.                           )

             MOTION FOR LEAVE TO WITHDRAW APPEARANCE
              PRO HAC VICE OF ASHLEY M. SCHUMACHER

      Pursuant to Local Rule 83.1(E), Alight Financial Advisors LLC (“AFA”)

respectfully requests that the Court grant leave for Ashley M. Schumacher of Jenner

& Block LLP to withdraw her appearance as counsel of record for AFA in the above-

captioned case. AFA will continue to be represented by counsel at Willkie Farr &

Gallagher LLP and Krevolin & Horst, LLC.


Dated: April 24, 2020                     Respectfully submitted,

                                          /s/ Amanda S. Amert

Ashley M. Schumacher                      Craig C. Martin (pro hac vice)
Jenner & Block LLP                        Amanda S. Amert (pro hac vice)
353 North Clark Street                    Brienne M. Letourneau (pro hac vice)
Chicago, Illinois 60654                   Willkie Farr & Gallagher LLP
Tel. (312) 222-9350                       300 North LaSalle, Suite 5000
aschumacher@jenner.com                    Chicago, Illinois 60654
Case 1:18-cv-01566-WMR Document 137 Filed 04/24/20 Page 2 of 3




                                  Tel: (312) 728-9000
                                  cmartin@willkie.com
                                  aamert@willkie.com
                                  bletourneau@willkie.com

                                  Halsey G. Knapp, Jr.
                                  Georgia Bar No. 425320
                                  Zahra S. Karinshak
                                  Georgia Bar No. 407911
                                  Krevolin & Horst, LLC
                                  1201 West Peachtree Street, NW
                                  Suite 3250, One Atlantic Center
                                  Atlanta, Georgia 30309
                                  Tel: (404) 888-9700
                                  HKnapp@khlawfirm.com
                                  Karinshak@khlawfirm.com

                                  Counsel for Alight Financial Advisors
                                  LLC




                              2
       Case 1:18-cv-01566-WMR Document 137 Filed 04/24/20 Page 3 of 3




      CERTIFICATE OF SERVICE AND TYPE SIZE COMPLIANCE

      Pursuant to Local Rule 7.1(D), I certify this MOTION FOR LEAVE TO

WITHDRAW APPEARANCE PRO HAC VICE OF ASHLEY M. SCHUMACHER

complies with the font and point selections approved by the Court in Local Rule

5.1C. It is prepared in Times New Roman, 14 point, and it was filed electronically

with the Clerk of Court using the CM/ECF system, which will automatically send

email notification of the filing to all counsel of record.


Dated: April 24, 2020                    By: /s/ Amanda S. Amert
                                                Amanda S. Amert




                                           1
